Name: Commission Directive 2000/82/EC of 20 December 2000 amending the Annexes to Council Directives 76/895/EEC, 86/362/EEC, 86/363/EEC and 90/642/EEC on the fixing of maximum levels for pesticide residues in and on fruit and vegetables, cereals, foodstuffs of animal origin and certain products of plant origin, including fruit and vegetables respectively (Text with EEA relevance)
 Type: Directive
 Subject Matter: foodstuff;  deterioration of the environment;  animal product;  plant product
 Date Published: 2001-01-06

 Avis juridique important|32000L0082Commission Directive 2000/82/EC of 20 December 2000 amending the Annexes to Council Directives 76/895/EEC, 86/362/EEC, 86/363/EEC and 90/642/EEC on the fixing of maximum levels for pesticide residues in and on fruit and vegetables, cereals, foodstuffs of animal origin and certain products of plant origin, including fruit and vegetables respectively (Text with EEA relevance) Official Journal L 003 , 06/01/2001 P. 0018 - 0026Commission Directive 2000/82/ECof 20 December 2000amending the Annexes to Council Directives 76/895/EEC, 86/362/EEC, 86/363/EEC and 90/642/EEC on the fixing of maximum levels for pesticide residues in and on fruit and vegetables, cereals, foodstuffs of animal origin and certain products of plant origin, including fruit and vegetables respectively(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 76/895/EEC of 23 November 1976 relating to the fixing of maximum levels for pesticide residues in and on fruit and vegetables(1), as last amended by Commission Directive 2000/57/EC(2), and in particular Article 5 thereof,Having regard to Council Directive 86/362/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on cereals(3), as last amended by Commission Directive 2000/81/EC(4) and in particular Article 10 thereof,Having regard to Council Directive 86/363/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on foodstuffs of animal origin(5), as last amended by Directive 2000/81/EC, and in particular Article 10 thereof,Having regard to Council Directive 90/642/EEC of 27 November 1990 on the fixing of maximum levels for pesticide residues in and on products of plant origin, including fruit and vegetables(6), as last amended by Directive 2000/81/EC, and in particular Article 7 thereof,Whereas:(1) For cereals and products of plant origin including fruit and vegetables, residue levels should reflect the use of minimum quantities of pesticides necessary to achieve effective protection of plants, applied in such a manner that the amount of residue is the smallest practicable and is toxicologically acceptable, in particular in view of the protection of the environment and in terms of estimated dietary intake by consumers. For foodstuffs of animal origin, residue levels should reflect the consumption by animals of cereals and products of plant origin treated with pesticides as well as, where relevant, the direct consequences of the use of veterinary medicines.(2) Maximum residue levels for pesticides should be kept under review and the levels may be changed to take account of new information and data. Maximum residue levels (MRLs) should be fixed at the lower limit of analytical determination where authorised uses of plant protection products do not result in detectable levels of pesticide residue in or on the food product, or where there are no authorised uses, or where uses which have been authorised by Member States have not been supported by the necessary data, or where uses in third countries resulting in residues in or on food products which may enter into circulation in the Community market have not been supported with such necessary data.(3) Commission Decisions have been taken not to include active substances in Annex I to Council Directive 91/414/EEC of 15 July 1991 on the placing of plant protection products on the marke(7), as last amended by Commission Directive 2000/80/CE(8), for azinphos-ethyl (Commission Decision 95/276/EC(9)), propham (Commission Decision 96/586/EC(10)), dinoterb (Commission Decision 98/269/EC(11)), DNOC (Commission Decision 1999/164/EC(12)), pyrazophos (Commission Decision 2000/233/EC(13)), monolinuron (Commission Decision 2000/234/EC(14)), and chlozolinate (Commission Decision 2000/626/EC(15)) and tecnazene (Commission Decision 2000/725/EC(16)). These Decisions provided that plant protection products containing these active substances shall no longer be authorised for use in the Community. It is therefore necessary to add all of the pesticide residues arising from use of these plant protection products to the Annexes to Directives 86/362/EEC, 86/363/EEC and 90/642/EEC to allow for proper surveillance and control of their uses and to protect the consumer. In order to allow legitimate expectations to be fulfilled for existing stocks of pesticides to be used, the Commission non-inclusion Decisions allowed a phasing-out period, and it is appropriate that MRLs premised on the notion that use of the substance concerned is not authorised in the Community should not apply until the end of the phasing-out period applying to that substance.(4) Maximum residue levels have been fixed in relation to azinphos-ethyl for some commodities in Annex II to Directive 76/895/EEC, as amended by Commission Directive 82/528/EEC(17), but Member States were permitted to establish higher MRLs. To establish harmonised maximum levels of pesticide residues for azinphos-ethyl in and on fruit and vegetables at Community level it is necessary to include these MRLs instead in Directive 90/642/EEC. Further, they should be amended following the withdrawal of authorisations at Community level.(5) Community maximum residue levels and the levels recommended by the Codex Alimentarius are fixed and evaluated following similar procedures. There are no Codex maximum residue limits set for azinphos-ethyl, dinoterb, DNOC, monolinuron, propham and chlozolinate. There is a limited number of Codex maximum residue limits for pyrazophos and tecnazene and these have been considered in the setting of the maximum residue levels fixed in this Directive. The Community notified the draft Commission Directive to the World Trade Organisation and the comments received have been considered in finalising the Directive. The possibility of fixing import tolerance maximum residue levels for specific pesticide/crop combinations will be examined by the European Community on the basis of the submission of acceptable data and of acceptable consumer intake assessments(18).(6) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DIRECTIVE:Article 1In Annex II to Directive 76/895/EEC the entries relating to azinphos-ethyl shall be deleted.Article 2In the table in Part A of Annex II to Directive 86/362/EEC entries in respect of the following pesticide residues shall be added:>TABLE>Article 3Annex II to Directive 86/363/EEC is hereby amended as follows:1. Entries in respect of the following pesticide residues shall be added to the table in part A:>TABLE>2. Entries in respect of the following pesticide residues shall be added to the table in The part B:>TABLE>Article 4In the table in Annex II to Directive 90/642/EEC, the entries for pesticide residues as set out in the Annex to this Directive shall be added.Article 51. This Directive shall enter into force 20 days after publication of this Directive.2. Member States shall adopt and publish the legislative, regulatory or administrative measures to comply with this Directive by 1 July 2001. They shall immediately inform thereof the Commission.3. They shall apply these measures as from 1 July 2001 for azinphos-ethyl, propham, and dinoterb.4. They shall apply these measures as from 1 July 2002 for DNOC, pyrazophos, and monolinuron.5. They shall apply these measures as from 1 January 2003 for chlozolinate and tecnazene.6. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. Member States shall adopt the procedure for such reference.Article 6This Directive is addressed to the Member States.Done at Brussels, 20 December 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 340, 9.12.1976, p. 26.(2) OJ L 244, 29.9.2000, p. 76.(3) OJ L 221, 7.8.1986, p. 37.(4) OJ L 326, 22.12.2000, p. 56.(5) OJ L 221, 7.8.1986, p. 43.(6) OJ L 350, 14.12.1990, p. 71.(7) OJ L 230, 19.8.1991, p. 1.(8) OJ L 309, 9.12.2000, p. 14.(9) OJ L 170, 20.7.1995, p. 22.(10) OJ L 257, 10.10.1996, p. 41.(11) OJ L 117, 21.4.1998, p. 13.(12) OJ L 54, 2.3.1999, p. 21.(13) OJ L 73, 22.3.2000, p. 16.(14) OJ L 73, 22.3.2000, p. 18.(15) OJ L 263, 13.10.2000, p. 32.(16) OJ L 292, 21.11.2000, p. 30.(17) OJ L 234, 9.8.1982, p. 1.(18) Guidance notes on import tolerances - Document 7169/VI/99 rev. 1.ANNEX>TABLE>